DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 11/17/2020 and claims 1-15 are pending in the application, including independent claims 1, 7, 13, 14 and 15.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. [hereinafter as Grant], US 2020/0059281 A1 in view of Agiwal et al. [hereinafter as Agiwal], US 2017/0251460 A1.
Regarding claim 1, Grant discloses wherein a method of receiving a downlink signal by a user equipment (UE) in a wireless communication system (Fig.1 [0034], wireless device 20 is receiving SS block on the downlink signal in a wireless communication), the method comprising:
receiving a first downlink signal in a first component carrier based on a specific
reception beam (Fig.1-3 [0040], wireless device 20 is receiving SS block and PDSCH signal/a first downlink signal in a first resource/component carrier based on the RX beam/specific reception beam and Fig.3 step 2 [0049], receiving a PDCCH trigger signal/a first downlink signal and Fig.3-4 [0057], a first component carrier of multiple 12 carriers in frequency domain); and
receiving a second downlink signal in a second component carrier based on the specific
reception beam (Fig.1-3 [0040], wireless device 20 is receiving PDSCH and PDCCH/a second downlink signal in a second resource/component carrier based on the RX beam/specific reception beam and Fig.3 step 3 [0049], receiving a SS beam sweep/a second downlink signal and Fig.3-4 [0057], a second component carrier of multiple 12 carriers in frequency domain),
wherein the first downlink signal and the second downlink signal are of different types (Fig.1-2 [0034], the first SS block/first downlink signal and the second SS block/second downlink signal are from among two or more different SS blocks and Fig.2 [0043], the first downlink signal and the second downlink signal are in time different L SS blocks using different L beams and Fig.3 steps 2-3 [0049], the PDCCH trigger signal/first downlink signal and the SS beam sweep/a second downlink signal are of different types),
and the specific reception beam is determined based on the first component carrier or the first downlink signal (Fig.3 step 4 [0049], detecting/determining a preferred SS block beam/specific reception beam based on the PDCCH order trigger signal/first downlink signal and Fig.4 steps 5-6 [0053], detecting/determining the RX beam/specific reception beam of preferred SS block beam based on the PDCCH order trigger signal with SS block index/first downlink signal and Fig.3-4 [0057], component carrier of multiple 12 carriers in frequency domain).
	Even though Grant discloses wherein the specific reception beam is determined based on the first component carrier or the first downlink signal, in the same field of endeavor, Agiwal teaches wherein the specific reception beam is determined based on the first component carrier or the first downlink signal (Fig.5 operation 514 [0089]-[0090], identifying/determining the ‘best RX beam’/specific reception beam based on the multiple SS blocks, SS block ID of SS block/the first downlink signal in which the UE 501 has received the synchronization signal or reference signal with best signal quality and Fig.6 operation 614 [0096], identifying/ determining the ‘best RX beam’/specific reception beam based on the multiple SS blocks, SS block ID of SS block/the first downlink signal in which the UE 601 has received the synchronization signal or reference signal with best signal quality).


Regarding claim 2, Grant and Agiwal disclose all the elements of claim 1 as stated above wherein Grant further discloses one of a synchronization signal/physical broadcast channel (SS/PBCH) block and a physical downlink shared channel (PDSCH) is the first downlink signal, and the other is the second downlink signal (Fig.1-3 [0035], a synchronization signal/physical broadcast channel (SS/PBCH) block and a physical downlink shared channel (PDSCH) is the first downlink signal and Fig.1-3 [0040], PDSCH and PDCCH is the second downlink signal and Fig.2 [0043], the synchronization signal/physical broadcast channel (SS/PBCH) block and the physical downlink shared channel (PDSCH) is the first downlink signal and Fig.3 step 3 [0049], the SS beam sweep/second downlink signal and Fig.3-4 [0057], a first and second component carrier of multiple 12 carriers in frequency domain).

Regarding claim 3, Grant and Agiwal disclose all the elements of claim 1 as stated above wherein Grant further discloses when the first downlink signal is an SS/PBCH block (Fig.1-3 [0035], a synchronization signal/physical broadcast channel (SS/PBCH) block and a physical downlink shared channel (PDSCH) is the first downlink signal). Additionally, Agiwal discloses wherein the first downlink signal is an SS/PBCH block (Fig.33 [0321], the first downlink signal is the synchronization signal/physical broadcast channel (SS/PBCH) block and a physical downlink shared channel (PDSCH)),
reporting of reference signal received power (RSRP) of the SS/PBCH block is configured (Fig.10 [0130], reference signal received power (RSRP)/RSSI measurements for selection of the best RX beam and Fig.11 [0139], reporting the SS block is configured based on reception of the ‘best RX beam’ in the RX beam corresponding to SS block in which the UE has received synchronization or reference signal with best signal quality).

Regarding claim 4, Grant and Agiwal disclose all the elements of claim 1 as stated above wherein Grant further discloses when the first downlink signal is an SS/PBCH block (Fig.1-3 [0035], a synchronization signal/physical broadcast channel (SS/PBCH) block and a physical downlink shared channel (PDSCH) is the first downlink signal). Additionally, Agiwal discloses wherein when the first downlink signal is an SS/PBCH (Fig.33 [0321], the first downlink signal is the synchronization signal/physical broadcast channel (SS/PBCH) block and a physical downlink shared channel (PDSCH)), no reporting of a measurement related to the SS/PBCH block is configured (Fig.10 [0127], no reporting of a measurement related to the SS/PBCH block is configured and Fig.11 [0139]-[0141], no reporting SS block ID  using the TX beam corresponding to the best RX beam wherein the ‘best RX beam’ is the RX beam corresponding to the SS block in which the UE has received synchronization or reference signal with best signal quality).

Regarding claim 6, Grant and Agiwal disclose all the elements of claim 1 as stated above wherein Grant further discloses the UE is communicable with at least one of a UE other than the UE, a network, a base station (BS), or an autonomous driving vehicle (Fig.1 [0034], the wireless device 20 is communicating with the gNB 10 base station in a wireless communication).

Regarding claim 7, Grant discloses wherein an apparatus for receiving a downlink signal in a wireless communication system (Fig.1 [0034], wireless device 20 is receiving SS block on the downlink signal in a wireless communication), the apparatus comprising:
at least one processor (Fig.8 [0070], a processing circuit 810 of the wireless device 800); and
at least one computer memory operably connectable to the at least one processor and
(Fig.8 [0070]-[0071], computer memory 830 operably connectable to the at least one processing circuit/processor 810 and storing instructions that, when executed, cause the at least one processor to perform operations) comprising:
receiving a first downlink signal in a first component carrier based on a specific
reception beam (Fig.1-3 [0040], wireless device 20 is receiving SS block and PDSCH signal/a first downlink signal in a first resource/component carrier based on the RX beam/specific reception beam and Fig.3 step 2 [0049], wireless device 20 is receiving a PDCCH trigger signal/a first downlink signal and Fig.3-4 [0057], a first component carrier of multiple 12 carriers in frequency domain); and
receiving a second downlink signal in a second component carrier based on the specific
reception beam (Fig.1-3 [0040], wireless device 20 is receiving PDSCH and PDCCH/a second downlink signal in a second resource/component carrier based on the RX beam/specific reception beam and Fig.3 step 3 [0049], receiving a SS beam sweep/a second downlink signal and Fig.3-4 [0057], a second component carrier of multiple 12 carriers in frequency domain), and
wherein the first downlink signal and the second downlink signal are of different types (Fig.1-2 [0034], the first SS block/first downlink signal and the second SS block/second downlink signal are from among two or more different SS blocks and Fig.2 [0043], the first downlink signal and the second downlink signal are in time different L SS blocks using different L beams and Fig.3 steps 2-3 [0049], the PDCCH trigger signal/first downlink signal and the SS beam sweep/a second downlink signal are of different types),
(Fig.3 step 4 [0049], detecting/determining a preferred SS block beam/specific reception beam based on the PDCCH order trigger signal/first downlink signal and Fig.4 steps 5-6 [0053], detecting/determining the RX beam/specific reception beam of preferred SS block beam based on the PDCCH order trigger signal with SS block index/first downlink signal and Fig.3-4 [0057], component carrier of multiple 12 carriers in frequency domain).
	Even though Grant discloses wherein the specific reception beam is determined based on the first component carrier or the first downlink signal, in the same field of endeavor, Agiwal teaches wherein the specific reception beam is determined based on the first component carrier or the first downlink signal (Fig.5 operation 514 [0089]-[0090], identifying/determining the ‘best RX beam’/specific reception beam based on the multiple SS blocks, SS block ID of SS block/the first downlink signal in which the UE 501 has received the synchronization signal or reference signal with best signal quality and Fig.6 operation 614 [0096], identifying/ determining the ‘best RX beam’/specific reception beam based on the multiple SS blocks, SS block ID of SS block/the first downlink signal in which the UE 601 has received the synchronization signal or reference signal with best signal quality).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Grant to incorporate the teaching of Agiwal in order to provide for increasing frequency usage efficiency.	                                                               	                                                           	It would have been beneficial to perform the DL measurement of the HF cell and 

Regarding claim 8, Grant and Agiwal disclose all the elements of claim 7 as stated above wherein Grant further discloses one of a synchronization signal/physical broadcast channel (SS/PBCH) block and a physical downlink shared channel (PDSCH) is the first downlink signal, and the other is the second downlink signal (Fig.1-3 [0035], a synchronization signal/physical broadcast channel (SS/PBCH) block and a physical downlink shared channel (PDSCH) is the first downlink signal and Fig.1-3 [0040], PDSCH and PDCCH is the second downlink signal and Fig.2 [0043], the synchronization signal/physical broadcast channel (SS/PBCH) block and the physical downlink shared channel (PDSCH) is the first downlink signal and Fig.3 step 3 [0049], the SS beam sweep/second downlink signal and Fig.3-4 [0057], a first and second component carrier of multiple 12 carriers in frequency domain).

Regarding claim 9, Grant and Agiwal disclose all the elements of claim 7 as stated above wherein Grant further discloses when the first downlink signal is an SS/PBCH block (Fig.1-3 [0035], a synchronization signal/physical broadcast channel (SS/PBCH) block and a physical downlink shared channel (PDSCH) is the first downlink signal). Additionally, Agiwal discloses wherein when the first downlink signal is an SS/PBCH block (Fig.33 [0321], the first downlink signal is the synchronization signal/physical broadcast channel (SS/PBCH) block and a physical downlink shared channel (PDSCH)), reporting of reference signal received power (RSRP) of the SS/PBCH block is configured (Fig.10 [0130], reference signal received power (RSRP)/RSSI measurements for selection of the best RX beam and Fig.11 [0139], reporting the SS block is configured based on reception of the ‘best RX beam’ in the RX beam corresponding to SS block in which the UE has received synchronization or reference signal with best signal quality).

Regarding claim 10, Grant and Agiwal disclose all the elements of claim 7 as stated above wherein Grant further discloses when the first downlink signal is an SS/PBCH block (Fig.1-3 [0035], a synchronization signal/physical broadcast channel (SS/PBCH) block and a physical downlink shared channel (PDSCH) is the first downlink signal). Additionally, Agiwal discloses wherein when the first downlink signal is an SS/PBCH block (Fig.33 [0321], the first downlink signal is the synchronization signal/physical broadcast channel (SS/PBCH) block and a physical downlink shared channel (PDSCH)), no reporting of a measurement related to the SS/PBCH block is configured (Fig.10 [0127], no reporting of a measurement related to the SS/PBCH block is configured and Fig.11 [0139]-[0141], no reporting SS block ID  using the TX beam corresponding to the best RX beam wherein the ‘best RX beam’ is the RX beam corresponding to the SS block in which the UE has received synchronization or reference signal with best signal quality).

Regarding claim 12, Grant and Agiwal disclose all the elements of claim 7 as stated above wherein Grant further discloses the apparatus is communicable with at least one of a user equipment (UE), a network, a base station (BS), or an autonomous driving vehicle other than the apparatus (Fig.1 [0034], the wireless device 20 is communicating with the gNB 10 base station in a wireless communication). 

Regarding claim 13, Grant discloses wherein a user equipment (UE) for receiving a downlink signal in a wireless communication system (Fig.1 [0034], wireless device 20 for receiving SS block on the downlink signal in a wireless communication), the UE comprising:
at least one transceiver (Fig.8 [0070], interface circuit 840 including a radio frequency (RF) interface circuit 845 coupled to one or more antennas 850/transceiver of the wireless device 800);
at least one processor (Fig.8 [0070], a processing circuit 810 of the wireless device 800); and
at least one computer memory operably connectable to the at least one processor and
storing instructions that, when executed, cause the at least one processor to perform operations (Fig.8 [0070]-[0071], computer memory 830 operably connectable to the at least one processing circuit/processor 810 and storing instructions that, when executed, cause the at least one processor to perform operations) comprising:
receiving a first downlink signal in a first component carrier based on a specific
reception beam (Fig.1-3 [0040], wireless device 20 is receiving SS block and PDSCH signal/a first downlink signal in a first resource/component carrier based on the RX beam/specific reception beam and Fig.3 step 2 [0049], receiving a PDCCH trigger signal/a first downlink signal and Fig.3-4 [0057], a first component carrier of multiple 12 carriers in frequency domain); and
receiving a second downlink signal in a second component carrier based on the specific
reception beam (Fig.1-3 [0040], wireless device 20 is receiving PDSCH and PDCCH/a second downlink signal in a second resource/component carrier based on the RX beam/specific reception beam and Fig.3 step 3 [0049], receiving a SS beam sweep/a second downlink signal and Fig.3-4 [0057], a second component carrier of multiple 12 carriers in frequency domain), and
wherein the first downlink signal and the second downlink signal are of different types (Fig.1-2 [0034], the first SS block/first downlink signal and the second SS block/second downlink signal are from among two or more different SS blocks and Fig.2 [0043], the first downlink signal and the second downlink signal are in time different L SS blocks using different L beams and Fig.3 steps 2-3 [0049], the PDCCH trigger signal/first downlink signal and the SS beam sweep/a second downlink signal are of different types),
and the specific reception beam is determined based on the first component carrier or the first downlink signal (Fig.3 step 4 [0049], detecting/determining a preferred SS block beam/specific reception beam based on the PDCCH order trigger signal/first downlink signal and Fig.4 steps 5-6 [0053], detecting/determining the RX beam/specific reception beam of preferred SS block beam based on the PDCCH order trigger signal with SS block index/first downlink signal and Fig.3-4 [0057], component carrier of multiple 12 carriers in frequency domain).
	Even though Grant discloses wherein the specific reception beam is determined based on the first component carrier or the first downlink signal, in the same field of endeavor, Agiwal teaches wherein the specific reception beam is determined based on the first component carrier or the first downlink signal (Fig.5 operation 514 [0089]-[0090], identifying/determining the ‘best RX beam’/specific reception beam based on the multiple SS blocks, SS block ID of SS block/the first downlink signal in which the UE 501 has received the synchronization signal or reference signal with best signal quality and Fig.6 operation 614 [0096], identifying/ determining the ‘best RX beam’/specific reception beam based on the multiple SS blocks, SS block ID of SS block/the first downlink signal in which the UE 601 has received the synchronization signal or reference signal with best signal quality).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Grant to incorporate the teaching of Agiwal in order to provide for increasing frequency usage efficiency.	                                                               	                                                          	It would have been beneficial to perform the DL measurement of the HF cell and identifies the ‘Best DL TX beam' and the corresponding ‘best RX beam' wherein the ‘Best DL TX beam' refers to the DL beam transmitted by the SeNB 603 which is 

Regarding claim 14, Grant discloses wherein a method of transmitting a downlink signal by a base station (BS) in a wireless communication system (Fig.1 [0034], a gNB 10 base station is transmitting SS block on the downlink signal in a wireless communication), the method comprising:
transmitting a first downlink signal in a first component carrier (Fig.1-3 [0040], transmitting SS block and PDSCH signal/a first downlink signal in a first resource/ component carrier and Fig.3 step 2 [0049], transmitting a PDCCH trigger signal/a first downlink signal and Fig.3-4 [0057], a first component carrier of multiple 12 carriers in frequency domain); and
transmitting a second downlink signal in a second component carrier (Fig.1-3 [0040], transmitting PDSCH and PDCCH/a second downlink signal in a second resource/ component carrier and Fig.3 step 3 [0049], transmitting a SS beam sweep/a second downlink signal and Fig.3-4 [0057], a second component carrier of multiple 12 carriers in frequency domain),
(Fig.1-2 [0034], the first SS block/first downlink signal and the second SS block/second downlink signal are from among two or more different SS blocks and Fig.2 [0043], the first downlink signal and the second downlink signal are in time different L SS blocks using different L beams and Fig.3 steps 2-3 [0049], the PDCCH trigger signal/first downlink signal and the SS beam sweep/a second downlink signal are of different types),
and a specific reception beam for receiving the first downlink signal and the second downlink signal is determined based on the first component carrier or the first downlink signal (Fig.3 step 4 [0049], detecting/determining a preferred SS block beam/specific reception beam for receiving the SS blocks in a beam swept manner based on the PDCCH order trigger signal/first downlink signal and Fig.4 steps 5-6 [0053], detecting/ determining the RX beam/specific reception beam of preferred SS block beam based on the PDCCH order trigger signal with SS block index/first downlink signal and Fig.3-4 [0057], component carrier of multiple 12 carriers in frequency domain).
	Even though Grant discloses wherein a specific reception beam for receiving the first downlink signal and the second downlink signal is determined based on the first component carrier or the first downlink signal, in the same field of endeavor, Agiwal teaches wherein a specific reception beam for receiving the first downlink signal and the second downlink signal is determined based on the first component carrier or the first downlink signal (Fig.5 operation 514 [0089]-[0090], identifying/determining the ‘best RX beam’/specific reception beam based on the multiple SS blocks, SS block ID of SS block/the first downlink signal in which the UE 501 has received the synchronization signal or reference signal with best signal quality and Fig.6 operation 614 [0096], identifying/determining the ‘best RX beam’/specific reception beam based on the multiple SS blocks, SS block ID of SS block/the first downlink signal and for receiving best DL TX beam and RACH preamble in the RRC Connection Reconfiguration Complete message/second downlink signal in which the UE 601 has received the synchronization signal or reference signal with best signal quality).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Grant to incorporate the teaching of Agiwal in order to provide for increasing frequency usage efficiency.	                                                               	                                                         	It would have been beneficial to perform the DL measurement of the HF cell and identifies the ‘Best DL TX beam' and the corresponding ‘best RX beam' wherein the ‘Best DL TX beam' refers to the DL beam transmitted by the SeNB 603 which is received best by the UE 601 and the ‘Best RX beam' refers to the RX beam used by the UE 601 for the reception of the 'Best DL TX beam'. The UE 601 basically searches for the best TX - RX beam pair among the set of TX beams transmitted by the SeNB 603 and the set of RX beams used by the UE 601 for the reception of the TX beams transmitted by the SeNB 603 as taught by Agiwal to have incorporated in the system of Grant to provide intelligent Internet technology services that create a new value to human life by collecting and analyzing data generated among connected things. (Agiwal, Fig.1 [0004], Fig.5 operation 514 [0089]-[0090], and Fig.6 operation 614 [0096])

Regarding claim 15, Grant discloses wherein a base station (BS) for transmitting a downlink signal m a wireless communication system (Fig.1 [0034], a gNB 10 base station is transmitting SS block on the downlink signal in a wireless communication), the BS comprising:
at least one transceiver (Fig.7 [0067], interface circuit 740 including a network interface circuit 745/transceiver of the gNB 10 base station/network node 700);
at least one processor (Fig.7 [0067], a processing circuit 710); and
at least one computer memory operably connectable to the at least one processor and
storing instructions that, when executed, cause the at least one processor to perform operations (Fig.7 [0067]-[0068], computer memory 730 operably connectable to the at least one processing circuit/processor 710 and storing instructions that, when executed, cause the at least one processor to perform operations) comprising:
transmitting a first downlink signal in a first component carrier (Fig.1-3 [0040], transmitting SS block and PDSCH signal/a first downlink signal in a first resource/ component carrier and Fig.3 step 2 [0049], transmitting a PDCCH trigger signal/a first downlink signal and Fig.3-4 [0057], a first component carrier of multiple 12 carriers in frequency domain); and
transmitting a second downlink signal in a second component carrier (Fig.1-3 [0040], transmitting PDSCH and PDCCH/a second downlink signal in a second resource/ component carrier and Fig.3 step 3 [0049], transmitting a SS beam sweep/a second downlink signal and Fig.3-4 [0057], a second component carrier of multiple 12 carriers in frequency domain), and
(Fig.1-2 [0034], the first SS block/first downlink signal and the second SS block/second downlink signal are from among two or more different SS blocks and Fig.2 [0043], the first downlink signal and the second downlink signal are in time different L SS blocks using different L beams and Fig.3 steps 2-3 [0049], the PDCCH trigger signal/first downlink signal and the SS beam sweep/a second downlink signal are of different types),
and a specific reception beam for receiving the first downlink signal and the second downlink signal is determined based on the first component carrier or the first downlink signal (Fig.3 step 4 [0049], detecting/determining a preferred SS block beam/specific reception beam for receiving the SS blocks in a beam swept manner based on the PDCCH order trigger signal/first downlink signal and Fig.4 steps 5-6 [0053], detecting/ determining the RX beam/specific reception beam of preferred SS block beam based on the PDCCH order trigger signal with SS block index/first downlink signal and Fig.3-4 [0057], component carrier of multiple 12 carriers in frequency domain).
	Even though Grant discloses wherein a specific reception beam for receiving the first downlink signal and the second downlink signal is determined based on the first component carrier or the first downlink signal, in the same field of endeavor, Agiwal teaches wherein a specific reception beam for receiving the first downlink signal and the second downlink signal is determined based on the first component carrier or the first downlink signal (Fig.5 operation 514 [0089]-[0090], identifying/determining the ‘best RX beam’/specific reception beam based on the multiple SS blocks, SS block ID of SS block/the first downlink signal in which the UE 501 has received the synchronization signal or reference signal with best signal quality and Fig.6 operation 614 [0096], identifying/determining the ‘best RX beam’/specific reception beam based on the multiple SS blocks, SS block ID of SS block/the first downlink signal and for receiving best DL TX beam and RACH preamble in the RRC Connection Reconfiguration Complete message/second downlink signal in which the UE 601 has received the synchronization signal or reference signal with best signal quality).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Grant to incorporate the teaching of Agiwal in order to provide for increasing frequency usage efficiency.	                                                               	                                                         	It would have been beneficial to perform the DL measurement of the HF cell and identifies the ‘Best DL TX beam' and the corresponding ‘best RX beam' wherein the ‘Best DL TX beam' refers to the DL beam transmitted by the SeNB 603 which is received best by the UE 601 and the ‘Best RX beam' refers to the RX beam used by the UE 601 for the reception of the 'Best DL TX beam'. The UE 601 basically searches for the best TX - RX beam pair among the set of TX beams transmitted by the SeNB 603 and the set of RX beams used by the UE 601 for the reception of the TX beams transmitted by the SeNB 603 as taught by Agiwal to have incorporated in the system of Grant to provide intelligent Internet technology services that create a new value to human life by collecting and analyzing data generated among connected things. (Agiwal, Fig.1 [0004], Fig.5 operation 514 [0089]-[0090], and Fig.6 operation 614 [0096])



Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. [hereinafter as Grant], US 2020/0059281 A1 in view of Agiwal et al. [hereinafter as Agiwal], US 2017/0251460 A1 further in view of Wang et al. [hereinafter as Wang], US 2019/0327123 A1.
Regarding claim 5, Grant and Agiwal disclose all the elements of claim 1 as stated above wherein Grant further discloses the first component carrier is a primary component carrier (Fig.1-3 [0035], a primary synchronization signal for a primary component carrier and Fig.3-4 [0057], a first component carrier of multiple 12 carriers in frequency domain is a primary component carrier, inherently implied).
	Even though Grant and Agiwal disclose the first component carrier is a primary component carrier, in the same field of endeavor, Wang teaches wherein the first component carrier is a primary component carrier (Fig.11 [0085], the first carrier is a primary component carrier).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Grant and Agiwal to incorporate the teaching of Wang in order to provide a synchronization signal for time and frequency synchronization.		                                                               	It would have been beneficial to use a first carrier and a second carrier, where the first carrier is a primary component carrier, and the second carrier is a secondary component carrier as taught by Wang to have incorporated in the system of Grant and Agiwal to provide for reducing a waste of time-frequency resources. (Wang, Fig.1-2 [0015] and Fig.11 [0085])


Regarding claim 11, Grant and Agiwal disclose all the elements of claim 7 as stated above wherein Grant further discloses the first component carrier is a primary component carrier (Fig.1-3 [0035], a primary synchronization signal for a primary component carrier and Fig.3-4 [0057], a first component carrier of multiple 12 carriers in frequency domain is a primary component carrier, inherently implied).
	Even though Grant and Agiwal disclose the first component carrier is a primary component carrier, in the same field of endeavor, Wang teaches wherein the first component carrier is a primary component carrier (Fig.11 [0085], the first carrier is a primary component carrier).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Grant and Agiwal to incorporate the teaching of Wang in order to provide a synchronization signal for time and frequency synchronization.		                                                               	It would have been beneficial to use a first carrier and a second carrier, where the first carrier is a primary component carrier, and the second carrier is a secondary component carrier as taught by Wang to have incorporated in the system of Grant and Agiwal to provide for reducing a waste of time-frequency resources. (Wang, Fig.1-2 [0015] and Fig.11 [0085])

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomeba et al. (Pub. No.: US 2021/0045076 A1) teaches Base Station Apparatus, Terminal Apparatus, and Communication Method.

Cirik et al. (Pub. No.: US 2019/0349061 A1) teaches Prioritization in Beam Failure Recovery Procedures.

Zhou et al. (Pub. No.: US 2019/0313428 A1) teaches Control Information Combining Techniques in Wireless Communications.

Park et al. (Pub. No.: US 2019/0261234 A1) teaches Supplemental Uplink Selection Using Configuration Information.

MolavianJazi et al. (Pub. No.: US 2019/0159136 A1) teaches Power Control Configuration for Uplink Transmissions.

Yamada et al. (U.S Patent No.: US 11,283,565 B2) teaches Base Station Apparatus, Terminal Apparatus, and Communication Method.


Xing et al. (Pub. No.: US 2021/0368468 A1) teaches Positioning and Measurement Reporting Method and Apparatus.

Huang et al. (Pub. No.: US 2019/0045559 A1) teaches Techniques for NR Cell/Beam Identification.

Cheng et al. (Pub. No.: US 2018/0332520 A1) teaches Methods, Devices, and Systems for Beam Refinement During Handover.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414